CRIST, Judge.
Deborah Ann Laughlin (defendant) appeals from a judgment entered on June 12, 1985. We affirm.
Sandra L. McLain (plaintiff) filed a petition against defendant and her husband for personal injuries sustained while plaintiff was on duty as a police officer. Defendants answered the petition. On the date *304set for trial (June 10, 1985), defendants failed to appear, but plaintiff presented evidence and a judgment was entered on June 12, 1985, for $5000 actual damages and $15,000 punitive damages against each defendant.
Defendant asserts the trial court failed to provide her with notice and an opportunity to be heard at a meaningful time and in a meaningful manner. Defendant elected to pursue a late notice of appeal. The record belies this contention.
Defendant also asserts insufficiency of the evidence to support actual and punitive damages, and to support a causal connection between the assault and plaintiff’s injuries. These contentions are also without merit.
The judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An extended opinion would have no precedential value.
Judgment affirmed in accordance with Rule 84.16(b).
CRANDALL, P.J., and REINHARD, J., concur.